Title: From George Washington to Nathanael Greene, 8 December 1780
From: Washington, George
To: Greene, Nathanael


                        
                            Dear Sir,
                            New Windsor 8th Decr 1780
                        
                        The Marquiss wonted zeal and active spirit have led him to seek service on the Southern theatre as he
                            supposes we are to remain in a torpid State in this quarter during the Winter.
                        You are too well acquainted with his Military talent & enterprising genious to need testimony of
                            either from me. I shall only add that it is more than probable he will again return to a command in this army at the
                            opening of the next Campaign.
                        Under this information you are to consider how far circumstances will enable you to give him a temporary
                            command in your Army worthy of his acceptance. With great regard I am—Dr Sir Yr most Obedt Servt
                        
                            Go: Washington
                        
                    